Title: To John Adams from Henry Warren, 13 December 1820
From: Warren, Henry
To: Adams, John


				
					Respected Sir
					Plymouth Decr. 13. 1820
				
				You having been chosen an honorary member of the Pilgrim Society of the Old Colony, & requested to attend the ensuing celebration of the Landing of the Fathers, I take liberty to address you a line on this occasion.The visits you formerly made here in professional character—in political views—& in private friendships, can never be forgotten: & could they be renewed, would recall many ancient recollections; & combined with what you have since effected to establish this Rock, would anew excite the grateful sensations of the children of the Pilgrims.—Should your age—your health—your numerous avocations, & the weather suffer you to make this excursion, permit me to request the honour that you will take apartments at my house which will be a great gratification to Mrs. Warren & myself.—With the highest respect & friendship, I have the honour to be respected Sir / Your obed. & huml servt.
				
					Henry Warren
				
				
			